CARLENE A. TIEDEMANN, Appellant,
v.
HOLLYWOOD LAKES COUNTRY CLUB, INC., E.M. SEGALL and CITY OF PEMBROKE PINES, FLORIDA, Appellees.
No. 4D06-3107.
District Court of Appeal of Florida, Fourth District.
April 25, 2007.
Carlene A. Tiedemann, Pembroke Pines, pro se.
Eleanor "Ellie" Weinberger, Pembroke Pines, for appellee Hollywood Lakes Country Club, Inc.
Michael D. Cirullo, Jr., Samuel S. Goren and Jacob G. Horowitz of Goren, Cherof, Doody & Ezrol, P.A., Fort Lauderdale, for appellee City of Pembroke Pines, Florida.
PER CURIAM.
Affirmed.
STEVENSON, C.J., POLEN and TAYLOR, JJ., concur.
Not final until disposition of timely filed motion for rehearing.